Citation Nr: 1437322	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  12-14 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether clear and unmistakable error (CUE) is present in a December 13, 1971 Administrative Decision deeming the marriage between the Veteran and the appellant to be invalid.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to recognition as the Veteran's surviving spouse for VA purposes.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran had active service from January 1923 to January 1954.

This matter comes before the Board of Veterans' appeals from an April 2011 RO decision denying the appellant's application to reopen a claim for VA death benefits based on recognition as the Veteran's surviving spouse; and from a decision announced in a July 2013 supplemental statement of the case (SSOC) that found no clear and unmistakable error in a December 1971 decision.  

In October 2013, this matter was remanded by the Board in order the RO may issue a statement of the case with respect to the appellant's clear and unmistakable error claim.  A statement of the case was issued in November 2013 and the appellant submitted a substantive appeal in December 2013.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to recognition as the Veteran's surviving spouse is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   The RO's December 1971 Administrative Decision did not contain an outcome determinative error.

2.  The appellant did not submit a notice of disagreement or new and material evidence within one year of the December 1971 administrative decision, that denied recognition of the appellant as the surviving spouse of the Veteran.

3.  Evidence presented since the RO's December 1971 administrative decision is not redundant or cumulative of evidence previously considered; and relates an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.   The December 1971 Administrative Decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A(b) (West 2002); 38 C.F.R. § 3.105(a) (2013). 

2.  New and material evidence has been presented to reopen the question of recognition of the appellant as the surviving spouse of the Veteran.  38 U.S.C.A. § 5108, 7104 (West 2002); 38 U.S.C.A. § 3.156, 20.1100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In a February 2012 letter, the RO satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013) with respect to her new and material evidence claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Complete notice was not issued prior to the adverse determination on appeal.  However, the claim was re-adjudicated after the February 2012 notice.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

The Court has held that the provisions of the VCAA do not apply to CUE issues.  See Parker v. Principi, 15 Vet. App. 407 (2002), citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  See also 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  Thus, the Board may fairly adjudicate on the merits the Veteran's claim for CUE in a prior rating decision as it involves the instant matter.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  Allegations of CUE are not considered claims.  See Livesay.  Even if considered claims, they are decided on the basis of the evidence of record at the time of the challenged decision and there is essentially no additional evidence that could serve to substantiate CUE in a prior decision.  VA has done everything reasonably possible to assist the appellant.  

II.  Clear and unmistakable error.

CUE is defined as a very specific and rare kind of error.  "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

The Court has established a three-pronged test, each of which must be met before clear and unmistakable error is established:

(1) ...the correct facts, as they were known at the time, were not before the adjudicator (i.e. more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE [clear and unmistakable error] must be based on the record and law that existed at the time of the prior adjudication in question.
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 (1992).

The United States Court of Appeals for the Federal Circuit has held that in order to be CUE, the error must be of a type that is outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

As an initial step a claimant asserting clear and unmistakable error must specify the error.  It is not enough to merely assert that there was clear and unmistakable error, to make broad-brush allegations of such error, or to assert that the evidence was improperly weighed and evaluated.  Rather, the claim must be raised with some degree of specificity.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In this case the veteran has merely made a general assertion that there was error, without specifying the error.  In the absence of any specificity, he has not reasonably raised a valid claim of CUE and there is no obligation on the part of the Board to adjudicate such a claim.  Id at 45.

In order for an alleged error to constitute CUE, it must have consisted of an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts, not merely misinterpretation of the facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  A claim of CUE on the basis that the previous adjudication at issue "improperly weighed and evaluated the evidence" does not satisfy the stringent legal requirements for CUE. See Fugo, 6 Vet. App. at 43. 

In this case, the appellant contends that the RO did not have the correct facts when rendering the December 1971 decision.  Specifically, she contends that, at the time of her marriage to the Veteran in 1961, she thought that the Veteran's prior marriage to [redacted] had been terminated.  

The December 1971 administrative decision found that, at the time of her marriage to the Veteran in December 1961, the appellant knew of the Veteran's subsisting marriage to [redacted] and that she agreed to marry the Veteran anyway; because of his assurance that he was not going to live with [redacted] anymore after their marriage.  This interpretation was based on an October 1971 Field Examination Report in which the appellant reportedly stated that the Veteran told her while they were dating of [redacted]; and showed her a copy of a court decision sentencing [redacted] to jail for one year for adultery.  According to the report, the appellant stated that she knew that the Veteran was legally married to [redacted], but he assured her that he would not live with her anymore after she had served her sentence.  Later in the interview, the appellant again stated that she knew of the Veteran's subsisting prior marriage to [redacted] in 1960, prior to her marriage to the Veteran.  

The appellant now contends that she never admitted that she actually knew of the Veteran's subsisting marriage when she married the Veteran in 1961.  Rather, she contends that she told the field examiner that she knew he was married and that his wife was in prison, but that she believed that his marriage had been legally dissolved when his wife committed adultery and was sent to jail.  In this regard, the Board notes that statements regarding the appellant's belief regarding the termination of the prior marriage due to adultery are not contained in the 1971 Field Examination Report.  The appellant further contends that a Judge, whom she and the Veteran consulted prior to their marriage, had assured them of that the prior marriage was terminated by [redacted] adultery conviction.  

In December 1971, the law respecting recognition as a Veteran's spouse stated that, where an attempted marriage of a claimant to the Veteran was invalid by reason on legal impediment, the marriage will nevertheless be deemed valid if:  (a) The marriage occurred 1 year or more before the Veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage, and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the Veteran continuously from the date of marriage to the date of his or her death, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran death.  38 C.F.R. § 3.52 (1971).  In this case, the facts indicate that only 38 C.F.R. § 3.52 (b) was at issue in this case. 

The appellant basically contends that if the RO in December 1971 had known that she thought that the Veteran's marriage to [redacted] had been legally terminated due to [redacted]' adultery conviction, the RO would have decided the claim differently.  She is essentially asserting that the report of Field Examination was erroneous, but there was nothing in the record in December 1971, to suggest that the report was erroneous.  And, as noted above, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  

Here, an examination of the facts at the time reveals no indication that the appellant thought that the marriage to [redacted] had been terminated.  Whether the Veteran and the appellant consulted a Judge about the legality of their 1961 marriage is also not of record.  Rather, the facts at the time indicate that the appellant knew that the Veteran was still legally married at the time, but married him anyway, based on assurances by the Veteran that he would not live again with [redacted].  

In order for an alleged error to constitute CUE, the RO decision must have consisted of an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts before it.  In addition, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question at the time.  In this case, the RO used the correct law and reasonably applied it to the facts before it.  That the RO did not interpret the appellant's remarks in the 1971 Field Examination to mean that she thought the marriage to [redacted] was terminated at the time of the 1961 marriage is not unreasonable.  To the extent that the appellant contends that the RO misinterpreted her statements, both what she did and did not say at the time, such argument is essentially a disagreement with how the RO adjudicator conducted a weighing of the relevant case facts in reaching the conclusions, an area of discretion on the part of the adjudicator as to which it is established cannot constitute CUE. 

In addition, the RO cannot also now be faulted for failure to develop evidence that might have shown that the appellant entered into the marriage without knowledge of the impediment.  Under VA law, incomplete action in furtherance of VA's duty to assist cannot comprise CUE. 

In summary, the Board cannot discern any clear, manifest error in applying the law on the part of the RO. Nor for that matter was there a factual error consisting of failure to fully consider the case background available for review. To otherwise raise disagreement with how the facts were developed or evaluated in this case, simply would not rise to the level of CUE. 

Accordingly, there was no manifest and undebatable error in the December 1971 Administrative Decision deeming the marriage between the Veteran and the appellant to be invalid.

II.  New and material evidence.

In the December 1971 administrative decision, the Board deemed the marriage between the Veteran and the appellant to be invalid, thereby denying recognition of the appellant as the surviving spouse of the Veteran.  The RO found that the appellant had knowledge of the Veteran's subsisting marriage when she married the Veteran in December 1961 and as such, her marriage could not be deemed valid.  

The Veteran was notified of the December 1971 decision and given her appeal rights later in December 1971.  She did not submit a notice of disagreement or any additional relevant information within a year of that notice.  The decision; therefore became final.  38 U.S.C.A. § 7104, 7105.

As noted above, the relevant evidence of record at the time of the December 1971 decision consisted of the October 1971 Field Examination Report, indicating that the appellant was aware of the Veteran's existing marriage at the time the appellant married him.  

The evidence submitted after the December 1971 decision consists primarily of statements by the appellant and her step-daughter contending that the appellant never admitted that she actually knew of the Veteran's subsisting marriage when she married the Veteran in 1961.  Rather, she contends that she told the field examiner that she knew he was married and that his wife was in prison, but that she believed that his marriage had been legally dissolved when his wife committed adultery and was sent to jail.  The appellant contends that a Judge, with whom she and the Veteran consulted prior to their marriage, had assured them that the marriage to [redacted] had been terminated by the adultery conviction.  She contends that the Veteran and she believed, at the time of the marriage in 1961, that the Veteran's prior marriage had been terminated and that they were therefore free to marry without any impediment. 

A claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120. 

The evidence added to the record since the December 1971 administrative decision is new in that it had not previously been submitted.  The lay statements also address an element of the appellant's claim, namely whether the appellant had knowledge of the impediment to her marriage to the Veteran at the time she entered into it.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Because this evidence addresses elements of the appellant's claim that were not established in December 1971, it is material.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 


ORDER

There was no CUE in a December 1971 Administrative Decision denying recognition of the appellant as the Veteran's spouse for VA purposes.

As new and material evidence has been presented, the question of recognition of the appellant as the surviving spouse of the Veteran is reopened; the appeal is granted to this extent only.


REMAND

Ordinarily, the Board cannot decide a claim on a basis that was not considered by the Agency of Original Jurisdiction (AOJ).  The Veterans Court has noted that decision of the U.S. Court of Appeals for the Federal Circuit in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1346-48 (Fed.Cir.2003) called into question the ability of the Board to reopen a claim and decide the matter on the merits without remanding the claim to a regional office for a decision on the merits in the first instance.  Gardner v. Shinseki, 22 Vet. App. 415, 418 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue of entitlement to recognition of the appellant as the surviving spouse of the Veteran on a de novo basis. 

2. If the claim remains denied, issue a supplemental statement of the case, before returning the record to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


